COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-12-00295-CV


IN RE WILLIAM SULLIVAN                                                    RELATOR


                                      ------------

                            ORIGINAL PROCEEDING

                                      ------------

                         MEMORANDUM OPINION1

                                      ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied.2 Accordingly, relator’s petition for writ of

mandamus is denied.

                                                     PER CURIAM

PANEL: MCCOY, DAUPHINOT, and GARDNER, JJ.

      1
       See Tex. R. App. P. 47.4, 52.8(d).
      2
        The relator complains that the respondent has failed to hold a hearing on
his pro se application for writ of habeas corpus bond reduction, but the trial court
clerk has indicated that relator is still represented by appointed counsel and that
there is no motion to withdraw on file. See Ex parte Bohannan, 350 S.W.3d 116,
116 n.1 (Tex. Crim. App. 2011) (noting that when an applicant is represented by
counsel, he is not entitled to hybrid representation, and the court can disregard
his pro se submissions and take no action on them).
DELIVERED: July 25, 2012




                           2